DETAILED ACTION
.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the abstract should not contain legal phraseology such as “said” and “comprising”.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement filed 06/11/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2019.
Applicant’s election without traverse of Group I/Species A in the reply filed on 2/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the heat transfer well" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1, 5, 6, 7, 9, 10, is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of the claims of prior U.S. Patent No. 9,255,727. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,255,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application could not be practiced without infringing on the claims in the reference application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US 7,992,403 B2 in view of Van Huisen (US 3,805,885).
Re claim 1, Kim et al. teach a temperature control and heat exchange system comprising: a closed-loop fluid circulation pipe (310, col 6); at least one heat transfer well (300) providing a thermal encasement for the closed-loop fluid circulation pipe, the heat transfer well filled at intervals with a highly conductive granular backfill (col 4 noting underground naturally contains soil or some sort of granular particle as is known in the art); wherein the at least one heat transfer well is installed in a waste mass; a heat exchanger (140, 400) having an inlet and outlet for a first circulation fluid and an inlet and outlet for a second circulation fluid; a circulation pump (320) operatively coupled to the closed-loop circulation pipe to provide fluid flow for the first circulation fluid; and wherein the heat exchanger is fluidly coupled to the closed-loop fluid circulation pipe at the inlet and outlet for the first circulation fluid such that the first circulation fluid, when circulated through the closed-loop fluid circulation pipe via the circulation pump into 
Kim et al. fail to explicitly teach the waste mass.

Van Huisen teach at least one heat transfer well (80) is installed in a waste mass (noting the waste mass is distributed through 18), when circulated through the closed-loop fluid circulation pipe via the circulation pump into the at least one heat transfer well distributed in the waste mass, transfers thermal energy between the waste mass and the second circulation fluid through the heat exchanger (fig 1) to incorporate waste disposal in a heat recovery process .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the waste mass as taught by Van Huisen in the Kim et al invention in order to advantageously allow for geothermal heating and waste disposal (col 1). 
Re claim 4, the combined references teach  the at least one heat transfer well encasing the closed-loop fluid circulation pipe is installed in the waste mass either vertically, horizontally, or at an incline (noting the heat exchanger is disposed vertically in Kim et al. and the secondary reference).  
Re claim 7, Kim et al. teach  the highly conductive granular backfill is dense gravel, soil (see the rejection of claim 1) additionally noting that the secondary reference teach that industrial byproduct can be within the granular backfill.  
Re claim 8, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the closed-loop fluid circulation pipe out of plastic, metal, or composite material for increased heat transfer, cost savings in manufacture, or durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 
 Re claim 9, Kim et al. teach the first circulation fluid is water (col 6 second para).  

 Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US 7,992,403 B2 in view of Van Huisen (US 3,805,885) further in view of Tadayon US 20120255706 A1 .
Re claim 2, Kim et al. teach a microprocessor computer coupled to both the heat exchanger and the circulation pump, wherein the microprocessor computer is operable to control, via control signals, fluid flow of the first circulation fluid using the circulation pump and thermal energy transfer of the first circulation fluid using the heat exchanger (cols 11-12), however fails to teach the microprocessor computer.
Tadayon teach the microprocessor computer to control the flow rate in  that pipe (figs 8, para 322).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the microprocessor computer as taught by Tadayonin the Kim et al.  as modified invention in order to advantageously allow for pump and heat exchange control with storable media (figs 8) and gain a temperature advantage from the geothermal ground temperature.  
Re claim 3, Kim et al.  as modified fail to explicitly teach sensors.
Tadayon teach a network of sensors integrated into the closed-loop fluid circulation pipe and the waste mass and electronically coupled to the computer providing control signals to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sensors as taught by Tadayon in the Kim et al.  as modified invention in order to advantageously allow for the system to be properly controlled to ensure intelligent use of source fluid heating or cooling capacity. (para 260).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US 7,992,403 B2 in view of Van Huisen (US 3,805,885) further in view of Karanikas US 20100258265 A1 and Prikle US 4815491 A.
Re claim 5, Kim et al.  as modified fail to explicitly teach a  trace heater.
Karanikas teach a  trace heater (para 1463) operable to prevent freezing of the first circulation fluid (it is noted that the italicized limitation is a functional limitation which the reference is capable of performing) to preheat the well bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a trace heater as taught by Karanikas in the Kim et al.  as modified invention in order to advantageously allow for energy recover from wells  (paras 1-9).
Kim et al.  as modified fail to explicitly teach a thermostat-controlled trace heater.
Prikle  teach a thermostat-controlled trace heater to prevent freezing automatically (fig 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a thermostat-controlled trace heater as taught by Prikle in the Kim et al.  as modified invention in order to advantageously allow for a specific type of trace heater to be used for the well known beneficial effects of a trace heater. 
 
6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US 7,992,403 B2 in view of Van Huisen (US 3,805,885) further in view of Rajendran US 7347049 B2.
Re claim 6, Kim et al.  as modified fail to explicitly teach the heat exchanger is a plate and frame heat exchanger.
Rajendran teach the heat exchanger is a plate and frame heat exchanger to use a well known heat exchanger in the art (col 6 lines 20-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat exchanger is a plate and frame heat exchanger as taught by Rajendran in the Kim et al.  as modified invention in order to advantageously allow for a readily available heat exchanger with known efficiency to be used in the system .

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. US 7,992,403 B2 in view of Van Huisen US 3,805,885 further in view of Wiggs US 6615601 B1.
Re claim 10, Kim et al. as modified fail to explicitly teach the at least one heat transfer well is covered by an insulating seal.
Wiggs teach the at least one heat transfer well is covered by an insulating seal at a ground surface (noting the well is sealed above and near the surface which meets the broad claim limitations, fig 1) to further enhance and improve the efficiency and installation cost functionality of predecessor geothermal heat exchange designs .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the at least one heat transfer well is covered by an insulating seal as taught by Wiggs in the Kim et al. as modified invention in order to advantageously allow for an .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Energy from Waste: Reuse of Compost Heat as a Source of Renewable Energy teach recovering heat from underground biomass. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON A JONES/Examiner, Art Unit 3763